De Blanc, J.
We are at a loss to understand why a transcript of this case was procured by and delivered to the defendant. On the *1073d of July, 1874, the appeal previously taken by him was dismissed by the lower court. He then applied for a writ of prohibition to prevent the execution of said judgment, and on 30th of November, 1874, the prohibition was refused. From that date the judgment became executory.
We can neither affirm, reverse, amend, or dismiss that which has ceased to exist, much less can we attempt to exhume and resuscitate that which has been destroyed by the decree of both the inferior and appellate court.

It is therefore ordered that this case be stricken from the docket of this court.